DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 1) page 1, lines 28-29, the reference to claim 1 should be replaced with descriptive language; 2) on page 2, lines 22 and 30, and throughout the specification at locations too numerous to mention separately, applicant refers to “unresolved CO2”, which should probably be replaced in each instance by --undissolved CO2 --; 3) on page 3, lines 1 and 4, and throughout the specification in too many locations to mention specifically, applicant utilizes a “,” within a numerical expression, rather than the conventional decimal point; 4) page 4, line 14, “Depending on de the device” does not make sense; 5) page 6, line 9, --to-- should be inserted between “ozone” and “the water”; 6) page 6, line 18, “form” should be replaced by --from--; 7) page 6, on the penultimate line, “cooled” is misspelled; 8) page 7, line 15, the pressure range is misstated; 9) page 9, lines 27-28, “in the in the” does not make sense; 10) page 10, line 16, “provide” should be replaced by --provided--; 11) page 19, line 16, “each” should be replaced by --once--; 12) the list of reference numerals on pages 25-26 should be deleted, since they should each appear within the body of the description of the invention.  With regard to item 12), if applicant chooses not to delete the listing of reference numerals, than at least line 6 on page 26 should be corrected to state, --54 inlet manifold--.  
Appropriate correction is required.
Claim Objections
Claim 9 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  As currently recited, claim 9 refers to “one or more of the preceding claims”, which would read on at least “claims 1 and 2”, which fails to refer to claims 1 and 2 in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 9 has not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, and 17-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 7, “the cold water reservoir” lacks antecedent basis.  Also, in claim 1, and throughout the dependent claims, applicant recites “single serve volume” and “unresolved CO2”, which may be more clearly stated as --single serving volume-- and    --undissolved CO2--, respectively.  While it is recognized that applicant may be his own lexicographer, use of terms that are grammatically awkward (single serve), or potentially contrary to their ordinary meaning (unresolved CO2), may not be the best choice to particularly and distinctly claim the intended invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “in the range of 0.5-8 seconds”, and the claim also recites “for example for 2 seconds”, which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In claim 6, line 3, “the solubilization of CO2” lacks antecedent basis.
Claim 17 ends with a “,”, rather than a period, which leads one to believe that the claim may be incomplete, as recited.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 22 recites the broad recitation “to allow a gas”, and the claim also recites “for example ambient air”, which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by 
In claim 24, last line, “to hold different single serve volume” does not make grammatical sense, and therefore, --a-- should be inserted between “hold” and “different”.
Claims 25-28 are vague and indefinite, since they each depend from cancelled claim 16.  Furthermore, regarding claim 28, the term "preferably", recited on each of lines 3 and 4 of the claim, renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  See MPEP § 2173.05(d).
Allowable Subject Matter
Claims 1-7, and 17-28 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art of record fails to disclose or suggest providing a gas outlet on a conditioning chamber that is provided downstream of the carbonator and upstream of the carbonized water dispensing outlet, wherein the gas outlet is closed to prevent undissolved CO2 from escaping the conditioning chamber to enable a pressure increase within the conditioning chamber during the inflow of the mixture of carbonized water and undissolved CO2, and the gas outlet is opened prior to the carbonized water flowing out of the conditioning chamber to allow the pressure within the conditioning chamber to lower to a point at or near atmospheric pressure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S.B/8-14-21
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776